      Case 1:21-cr-00019-DLC Document 26
                                      25 Filed 01/25/21 Page 1 of 1




                                                    January 25, 2021

VIA ECF

The Honorable Denise L. Cote
United States District Court
                                                     MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:   United States v. Tristan Rowe, 21 CR 19 (DLC)

Dear Judge Cote:

      I write with the consent of the Government to request a modification of
Mr. Rowe’s bail conditions to allow him to review the discovery in this
matter. Mr. Rowe’s current bail conditions prohibit access to internet-
accessible devices. I am requesting the following modification: Mr. Rowe is
permitted to access a computer under the supervision of his parents in order to
review discovery.

       Thank you for your consideration of this request.

                                              Respectfully submitted,


                                              _____________________________
                                              Tamara L. Giwa
                                              Counsel for Tristan Rowe
                                              Federal Defenders of New York
                                              (917) 890-9729


Cc:    AUSA Dina McLeod (via ECF)
       AUSA David Abramowicz (via ECF)
                                               Granted.
                                               So Ordered: 1/25/2021
